— Judgment unanimously affirmed. Memorandum: Defendant’s convictions are supported by sufficient evidence and are not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Defendant’s arguments that criminal use of a firearm is a non-inclusory concurrent offense of attempted aggravated assault on a police officer and that his convictions based on both reckless and intentional conduct are inconsistent are not preserved for review as a matter of law, and we decline to reach those issues in the interest of justice (see, People v Garner, 174 AD2d 1028, Iv denied 78 NY2d 966). We have examined the remaining issues raised by defendant and find them to be lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Criminal Use Firearm, 2nd Degree.) Present— Doerr, J. P., Boomer, Green, Pine and Balio, JJ.